DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 1/19/2021 is acknowledged.
Claims 1-9 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2021. Specifically, regarding claim 20, Applicant indicated that it reads on elected species II, but after further inspection, the claimed subject matter is clearly directed at species I.  Claim 20 claims structures such as a first column portion, an insert, a second column portion and a fastening rod which are clearly depicted in Figs. 2-3 which is not part of the elected embodiment.  Furthermore, as can be seen in Applicant’s original disclosure (see Paragraphs 0041-0045) the structures referred to in claim 20 are drawn towards species I, not species II.  Therefore, claim 20 will be withdrawn as non-elected since it does not refer to the elected embodiment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 10-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim US 2017/0016466 (hereinafter Kim).

    PNG
    media_image1.png
    839
    731
    media_image1.png
    Greyscale

Re. Cl. 10, Kim discloses: A locking assembly (Fig. 11) comprising: a locking ring (32, Fig. 11) secured to a first cylindrical section (2, Fig. 11), the first cylindrical section insertable into a second cylindrical section (1, Fig. 11) and having a bearing surface (angled surface of 32 which engages with 31a as shown in Fig. 11) at a second edge (see Fig. 11); a first rotation stop (see annotated figure 11) secured to the second cylindrical section at a first end (see Fig. 11, secured to cylindrical section 1 via assembly) and slidable against the locking ring at a second end (see Fig. 11, by mating angled surfaces); and a locking nut (33, Fig. 11) having a first end in threaded engagement with the first end of the rotation stop (see 331 Fig. 11) and having a second end secured to a locking wedge (332, Fig. 11) having a bearing surface (see Fig. 11, surface of 332 which engages 321 Fig. 11), wherein rotational movement of the locking nut in a first direction causes the bearing surface of the locking wedge to engage the bearing surface of the locking ring and rotational movement of the locking nut in a second direction causes the bearing surface of the locking wedge to disengage the bearing surface of the locking ring (see Fig. 11, by rotating 33 the wedge 32 is caused to clamp onto 2 in a first direction and when rotating 33 in a reverse direction, 32 is loosened from 2).
Re. Cl. 11, Kim discloses: the locking ring has a first edge containing a second bearing surface (see annotated figure 11) and the first rotation stop has a bearing surface (see annotated figure 11) corresponding to the second bearing surface of the locking ring (see annotated figure 11, the second bearing surface and bearing surface correspond as being vertically spaced from one another).
Re. Cl. 12, Kim discloses: rotational movement of the locking nut in the first direction causes the second bearing surface of the locking ring to engage the bearing surface of the first rotation stop and rotational movement of the locking nut in the second direction causes the second bearing surface of the locking ring to disengage the bearing surface of the first rotation stop (see Fig. 11, by rotating 33 so that the locking ring is moved downwards would engage the bearing surfaces and rotating in the opposite direction would disengage the bearing surfaces).
Re. Cl. 13, Kim discloses: the locking ring, first rotation stop, locking nut and locking wedge are generally cylindrical and coaxial with each other and the first and second cylindrical sections (see Fig. 11).
Re. Cl. 14, Kim discloses: the first rotation stop has a second bearing surface (see annotated figure 11) and the locking nut has a first bearing surface (see annotated figure 11), the second bearing surface of the first rotation stop and the first bearing surfaces of the locking nut being opposed to one another (see annotated figure 11), and wherein rotational movement of the locking nut in the first direction is limited by engagement of the second bearing surface of the first rotation stop and the (see Fig 11, tightening of the nut 32 is limited by the 2nd bearing surface and first bearing surface’s relative position).
Re. Cl. 15, Kim discloses: a second rotation stop (34, Fig. 11) secured to the first rotation stop (see Fig. 11), wherein the locking nut is slidable against the second rotation stop (see Fig. 11, via threads 341 and 311).
Re. Cl. 18, Kim discloses: a grip secured to the locking nut and locking wedge (polygonal cross section, Paragraph 0102, Lines 1-3; the polygonal cross section would be secured to the locking nut as being a part of the locking nut and secured to the wedge due to the locking wedge’s securement/attachment to the locking nut as shown in Fig. 11).
Re. Cl. 19, Kim discloses: A stationary platform (see 32, Fig. 1 or support plate, Paragraph 0044, Lines 4-5) comprising at least one telescoping leg comprising the locking assembly of claim 10 (see rejection of claim 10 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Densborn US 2016/0238082 (hereinafter Densborn).
Re. Cl. 17, Kim discloses the first end of the first rotation stop and the first end of the locking nut are correspondingly threaded with a thread pitch (see Fig. 11; threads 311 and 331 are correspondingly threaded with a pitch since threads inherent have a pitch).  However, Kim does not disclose the pitch is from 0.5 mm to 1.5 mm.  Densborn discloses a locking assembly between telescoping pipes that includes a threaded connection with various pitch ranges (see Paragraph 0008, Lines 5-11). Densborn specifically states that ranges less than 5mm and less than 3mm are particularly advantageous since they minimize the torque required for rotation of the clamping member (see Paragraph 0008, Lines 5-11). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pitch angle of Kim to be less than 5mm or less than 3 mm as disclosed by Densborn since Densborn states that such a modification since it minimizes the torques required by the user (Paragraph 0008, Lines 5-11).  Furthermore, Applicant appears to have placed no criticality on the claimed range (see pp. [0012] indicating the angle “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakatani US 20160077412, Wetzel US 2008/0253600 and Bingham US 4277197 discloses other known locking assemblies for telescoping members which are pertinent to Applicant’s claimed invention in the Examiner’s position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632